Citation Nr: 1447427	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO. 10-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a right ankle disability.

2. Entitlement to an increased rating in excess of 10 percent for a right wrist disability.

3. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied increased ratings for a right ankle and right wrist disability and denied service connection for a low back disability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence showing that he is unable to gain or maintain substantially gainful employment due to his service-connected disabilities. Therefore, the issue of TDIU has not been raised by the record.

A January 2014 Board decision denied the Veteran's claim for an increased rating in excess of 20 percent for a right ankle disability. An August 2014 order of the United States Court of Appeals for Veterans Claims (Court) implemented an August 2014 Joint Motion for Partial Remand, vacating and remanding that portion of the Board decision that denied an increased rating for a right ankle disability. As such, the issue of an increased rating for a right ankle disability is again before the Board.

As part of its January 2014 decision, the Board also remanded the issues of an increased rating for a right wrist disability and service connection for a low back disability for additional development. A new VA examination having been provided, the directives with respect to the claim for an increased rating for the right wrist have been substantially complied with and the matters are again before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998). The remand directives with respect to the issue of service connection for a low back disability have not been substantially complied with, and are addressed in the remand section below.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's right ankle disability is manifested by degenerative joint disease (DJD), deformity, pain, stiffness, weakness, locking, swelling, tenderness, limited motion with no further limitation after repetitive testing, use of cane and other stabilization devices, antalgic gait, and moderately severe instability; but not by ankylosis in either plantar or dorsiflexion or loss of use of the right foot.

2. The Veteran is right hand dominant, and throughout the appellate period the Veteran's right wrist disability is manifested by pain, stiffness, weakness, swelling, tenderness, guarding of movement, limitation of motion in both dorsiflexion and palmar flexion without further limitation due to weakness, fatigue or other factors, and decreased strength; but not by favorable or unfavorable ankylosis of any type, or loss of use of the right hand.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a right ankle disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

2. The criteria for a rating in excess of 10 percent for a right wrist disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215-5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2009, prior to the initial unfavorable adjudication in August 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records identified or submitted by the Veteran have been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in June 2009, July 2011, and February 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations. The Board notes that at the time of the July 2011 examination, the claims file was not available for review. However, in an August 2011 addendum opinion the examiner noted that, having reviewed the claims file, there was no information that would change or modify the initial assessment and observations noted in the July 2011 examination report. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for increased ratings for service-connected right ankle and right wrist disabilities. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his service-connected right ankle and right wrist disabilities. The Board will address the right ankle first, followed by the right wrist disability, applying the legal framework outlined above.

A. Right Ankle Disability

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his right ankle disability. The Veteran's right ankle disability is assigned a 20 percent rating under Diagnostic Code 5271, covering limitation of motion of the ankle. Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5271, a 20 percent rating is warranted for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a , Diagnostic Code 5271. No higher ratings based on limitation of motion of the ankle are possible. See id. As the maximum allowable rating is 20 percent, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 5271. As such, a higher rating for limitation of motion of the ankle is not warranted. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5271, governing ankylosis of the ankle, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). The June 2009 and July 2011 VA examiners specifically noted that the Veteran was able to move his right ankle, and therefore it is clearly not ankylosed for VA purposes. A March 2012 addendum opinion to the July 2011 VA examination report was obtained in which the examiner stated affirmatively that the ankle was not ankylosed. Further, VA and private treatment records at no point indicate that the Veteran's ankle is ankylosed or that the disability is of such severity that the ankle is effectively ankylosed. There is no evidence of union or nonunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262. There is also no medical evidence of pes planus or pes cavus either unilaterally or bilaterally. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278. 

There is also no evidence that the Veteran's disability is sufficiently severe to warrant a higher rating based on loss of use of the foot. 38 C.F.R. § 4.71a, 5125. Loss of use of a foot is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance. 38 C.F.R. § 3.350(a)(2). Here, there is no medical evidence indicating that the Veteran has lost all effective function in his right foot, and no VA examiner has indicated that the Veteran would be equally served through amputation and the use of prosthesis. 

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, stiffness, weakness, locking, swelling, tenderness, limited motion, use of a cane and other stabilization devices, antalgic gait, and instability, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiners found that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination, despite some objective evidence of pain on motion. The examiners did not indicate the symptomatology resulted in complete loss of use of the foot or that the symptoms were sufficiently severe so as to effectively result in ankylosis of the right ankle. As such, the Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected right ankle disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Right Wrist Disability

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his right wrist disability. The Veteran's right wrist disability is assigned a 10 rating under Diagnostic Code 5010. Diagnostic Code 5010 states that traumatic arthritis established by x-ray findings will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5003. In turn, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's right wrist disability has been rated by analogy to Diagnostic Code 5215, covering limitation of motion of the wrist.

For disabilities affecting certain extremities, different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran has consistently reported that he is right-hand dominant. As such, the ratings for the major side must be considered. Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees. 38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5215, a 10 percent rating for the major wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5215. No higher ratings based on limitation of motion are possible. See id. As the maximum allowable rating is 10 percent, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 5215. As such, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5214, governing ankylosis of the major wrist, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). The July 2011 and February 2014 VA examiners both specifically noted that the Veteran was able to move his right wrist, and therefore it is clearly not ankylosed for VA purposes. Further, VA and private treatment records at no point indicate that the Veteran's wrist actually is ankylosed, or is of such condition that it is the functional equivalent of ankylosis.

Extremely unfavorable ankylosis of the wrist is rated based on the loss of use of the hand under Diagnostic Code 5125. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note. Loss of use of a hand is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance. 38 C.F.R. § 3.350(a)(2). The Veteran's representative has argued that based on the findings of the February 2014 VA examiner, the Veteran should be granted an increased rating based on loss of use of the right hand. Specifically, the representative pointed to the fact the examiner noted an inability to hammer or use a screwdriver, an inability to drive using the right hand, the use of a push button to start his car, and difficulties with bathing, dressing and using the bathroom. However, the examiner specifically noted, despite these objective observations, that there was not functional impairment which would be equally well served by an amputation with prosthesis with respect to the right wrist disability.

The representative contends that the listed findings contradict the examiner's opinion concerning loss of use, as the listed findings clearly constitute loss of use. However, in reading the examiner's report as a whole, the most logical reading is to find that even after considering all of the objective observations noted in the examination report, the examiner still determined that Veteran's right wrist disability was not of a level of severity that the Veteran could be equally well served by an amputation with a suitable prosthetic appliance. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). To read the opinion otherwise would require the conclusion that the examiner completely dismissed all of his own objective observations that he had recorded in his own report when determining loss of use was not present. Further, there is no other medical evidence of record, either private or VA, indicating that the Veteran's right wrist disability is of sufficient severity that it has resulted in no effective functioning of the right hand. As such, the Board finds that the preponderance of the evidence is against a finding that a higher rating for the Veteran's right wrist disability is warranted based on loss of use of the right hand. 38 C.F.R. §§ 3.350(a)(2), 4.71a, Diagnostic Code 5125.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, swelling, tenderness, weakness and limitation of motion, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, all of the VA examiners found that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination, despite some notations of objective evidence of pain on motion. None of the examiners noted that these symptoms result in complete loss of use of the right hand or effectively resulted in ankylosis of the right wrist. Further, the examiners took into consideration the Veteran's account of his symptoms. As such, the Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected right wrist disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Right Ankle Disability

In this case the first Thun element is met. The Veteran's service-connected right ankle disability is manifested by deformity, pain, stiffness, weakness, locking, swelling, tenderness, limited motion with no further limitation after repetitive testing, use of cane and other stabilization devices, antalgic gait, and moderately severe instability. While the limitation of motion, including due to additional factors such as weakness, stiffness, swelling and tenderness, is fully contemplated by the Veteran's current rating, the Veteran's current moderately severe ankle instability, requiring the use of braces, is not contemplated by the rating schedule for limitation of motion of the ankle. See Mitchell, 25 Vet. App. at 37; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271. As the Veteran's symptomatology is not fully contemplated by the current rating criteria, the Board must address the second element of the Thun test. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right ankle disability has caused him to miss work or has resulted in any hospitalizations. The Veteran specifically reported to the July 2011 VA examiner that he had missed no time from work during the past 12 month period, and the medical evidence of record reflects no hospitalizations for his right ankle disability. Thus, the Veteran's service-connected right ankle disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Therefore, referral for extraschedular consideration is not warranted.

B. Right Wrist Disability

In this case, the first Thun element is not met. The Veteran's service-connected right wrist disability is manifested by pain, stiffness, weakness, swelling, tenderness, guarding of movement, limitation of motion, and decreased strength. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5284. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's right wrist disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the Veteran is service connected for a right ankle disability, a right wrist disability, and a skin rash. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. 

Further, there is no medical evidence indicating that the Veteran's right ankle disability and right wrist disability combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each service-connected disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 20 percent for a right ankle disability is denied.

Entitlement to an increased rating in excess of 10 percent for a right wrist disability is denied.

REMAND

Unfortunately, the matter must be again be remanded to ensure compliance with the Board's remand directives. Stegall, 11 Vet. App. 268 (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). In this regard, the Board notes that in its remand directives the examiner was asked to comment on whether the Veteran's low back disability was caused or aggravated by the his right ankle disability. The examiner noted that the Veteran's back had no reason to compensate for his right ankle. However, on the examination report the stated opinion is that the Veteran's low back disability is less likely than not causally related to an in-service injury, event or disease, which is the inquiry for direct, but not secondary, service connection. Further, while the rationale addresses causation, there is no mention of the aggravation aspect of secondary service connection. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). As the questions in the remand directives were not sufficiently addressed, the Board finds it must remand the claim of service connection for a low back disability for a new examination. See 38 C.F.R. § 4.2.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Schedule the Veteran for a VA examination with an appropriate medical professional to discuss the nature and etiology of his claimed low back disability. A note that it was reviewed should be included in the examination report. The electronic claims file must be reviewed by the examiner in conjunction with the examination, and a note that it was reviewed should be included in the report. After reviewing the electronic files, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused by the service-connected right ankle disability?

b) If the low back disability was not caused by the right ankle, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (i.e., permanently worsened beyond their natural progression) by the right ankle disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of low back disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is otherwise causally related to his active duty service?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however, attention is invited to an October 2009 VA treatment record reflecting pelvic tilt, notations of an antalgic gait and severe right ankle instability during the July 2011 VA examination, and a notations of low back pain following a July 2000 fall due to ankle instability.

In forming the opinion, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


